DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10/958,857. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant application are anticipated the limitations of claim 3 of U.S. Patent No. 10/958,857.

Patent US 10/958,857 (Claim 3, with claim 1 incorporated)
Instant Application Claim 1
1. An imaging device comprising: 
1. An imaging device comprising: 
a plurality of pixels including a first pixel and a second pixel; 
pixels including a first pixel and a second pixel, 
a first circuit including a first wiring part and a second wiring part, the first wiring part including one or more first voltage lines to which a first voltage is applied, the second wiring part including one or more second voltage lines to which a second voltage is applied, the second voltage being different from the first voltage; 
a first circuit including first lines and second lines, a first voltage being applied to the first lines, a second voltage different from the first voltage being applied to the second lines,
a first signal path through which a signal of the first pixel flows; and 
a first signal path through which a signal from the first pixel flows;
a second signal path through which a signal of the second pixel flows, 
and a second signal path through which a signal from the second pixel flows
wherein when in a plan view a region closer to each of the one or more first voltage lines than any of the one or more second voltage lines is defined as a first region and a region closer to each of the one or more second voltage lines than any of the one or more first voltage lines is defined as a second region, the first signal path includes a first crossing portion where the first signal path crosses the second signal path in the plan view and a first extension portion that extends within the second region in the plan view and the second signal path includes a second crossing portion where the second signal path crosses the first signal path in the plan view and a second extension portion that extends within the first region in the plan view, 
wherein the first signal path is located in a region closer to one of the first lines than any of the second lines in a plan view, and the second signal path is located in a region closer to one of the second lines than any of the first lines in the plan view.
in a flow of the signal of the first pixel, the first crossing portion is located upstream of the first extension portion, and in a flow of the signal of the second pixel, the second crossing portion is located upstream of the second extension portion.

wherein the plurality of pixels constitute a pixel array having at least one row and a plurality of columns, and a column of the pixel array to which the first pixel belongs and a column of the pixel array to which the second pixel belongs are adjacent to each other.
the pixels being arranged in rows and columns, the first pixel belonging to a first column, the second pixel belonging to a second column adjacent to the first column;




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8, 9, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda, US 2014/0368707.
In regard to claim 1, Ikeda, US 2014/0368707, discloses an imaging device comprising: 
pixels (see figure 2, element 50) including a first pixel (see figure 2, element 100-1) and a second pixel (see figure 2, element 100-2), the pixels being arranged in rows and columns, the first pixel belonging to a first column, the second pixel belonging to a second column adjacent to the first column (see para 31); 
a first signal path (see figure 2, element 7-1) through which a signal from the first pixel flows (see para 31); and 
a second signal path (see figure 2, element 7-2) through which a signal from the second pixel flows, a first circuit (see figure 2, element 200-1) including first lines (voltage line into comparator 12-1) and second lines (voltage line into comparator 12-2), a first voltage (Vref) being applied to the first lines, a second voltage (Vref + Voffset) different from the first voltage being applied to the second lines (see para 39-41), 
wherein the first signal path is located in a region closer to one of the first lines than any of the second lines in a plan view, and the second signal path is located in a region closer to one of the second lines than any of the first lines in the plan view (see figure 2: lines 7-1 and Vref are closer to one another when entering 12-1 and line 7-2 and (Vref + Voffset) are closer to one another when entering 12-2).
In regard to claim 2, Ikeda, US 2014/0368707, discloses the imaging device according to Claim 1, wherein each of the first lines and each of the second lines extend along a first direction in the plan view (see figure 2).
In regard to claim 4, Ikeda, US 2014/0368707, discloses the imaging device according to Claim 2, wherein the first lines and the second lines are arranged alternately along a second direction perpendicular to the first direction in the plan view (see figure 2).
In regard to claim 6, Ikeda, US 2014/0368707, discloses the imaging device according to Claim 1, wherein the first circuit includes a buffer circuit (see figure 2, elements 10-1 and 11-1) coupled to the first lines and the second lines (see para 37).
In regard to claim 8, Ikeda, US 2014/0368707, discloses the imaging device according to Claim 1, wherein the pixels include a third pixel (see figure 2, element 100-3) belonging to a third column adjacent to the second column, the third column being different from the first column, the imaging device further comprises a third signal path (see figure 2, element 7-3) through which a signal from the third pixel flows, and the third signal path is located in a region closer to one of the first lines than any of the second lines in the plan view (see figure 2).
In regard to claim 9, Ikeda, US 2014/0368707, discloses the imaging device according to Claim 8, wherein the pixels include a fourth pixel (see figure 2, element 100-3) belonging to a fourth column adjacent to the third column, the fourth column being different from the second column, the imaging device further comprises a fourth signal path (see figure 2, element 7-4) through which a signal from the fourth pixel flows, and the fourth signal path is located in a region closer to one of the second lines than any of the first lines in the plan view (see figure 2).
In regard to claim 13, Ikeda, US 2014/0368707, discloses the imaging device according to Claim 1, wherein the first circuit includes a pre-stage circuit (see figure 2, elements c1 and c2) and a comparator (see figure 2, element 12-1).
In regard to claim 14, Ikeda, US 2014/0368707, discloses the imaging device according to Claim 1, wherein the first circuit is coupled between the pixels and an AD converter (see figure 2, element 250).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda, US 2014/0368707, in view of Brueckner et al., US 2018/0188427.
In regard to claim 10, Ikeda, US 2014/0368707, discloses the imaging device according to Claim 1.  The Ikeda reference does not specifically disclose wherein the first pixel includes a first filter, the second pixel includes a second filter, and a transmission wavelength band of the first filter is different from a transmission wavelength band of the second filter.
Brueckner et al., US 2018/0188427, discloses and imaging device with a color filter wherein the first pixel includes a first filter, the second pixel includes a second filter, and a transmission wavelength band of the first filter is different from a transmission wavelength band of the second filter (see figure 1; abstract and para 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Ikeda, US 2014/0368707, in view of Brueckner et al., US 2018/0188427, wherein the first pixel includes a first filter, the second pixel includes a second filter, and a transmission wavelength band of the first filter is different from a transmission wavelength band of the second filter, in order to produce a plurality of color images in a variety of lighting conditions.
In regard to claim 11, Ikeda, US 2014/0368707, discloses the imaging device according to Claim 8.  The Ikeda reference does not specifically disclose wherein the first pixel includes a first filter, the second pixel includes a second filter, the third pixel includes a third filter, a transmission wavelength band of the first filter is different from a transmission wavelength band of the second filter, and the transmission wavelength band of the first filter is the same as a transmission wavelength band of the third filter.
Brueckner et al., US 2018/0188427, discloses and imaging device with a color filter wherein the first pixel includes a first filter, the second pixel includes a second filter, the third pixel includes a third filter, a transmission wavelength band of the first filter is different from a transmission wavelength band of the second filter, and the transmission wavelength band of the first filter is the same as a transmission wavelength band of the third filter (see figure 1; abstract and para 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Ikeda, US 2014/0368707, in view of Brueckner et al., US 2018/0188427, wherein the first pixel includes a first filter, the second pixel includes a second filter, the third pixel includes a third filter, a transmission wavelength band of the first filter is different from a transmission wavelength band of the second filter, and the transmission wavelength band of the first filter is the same as a transmission wavelength band of the third filter, in order to produce a plurality of color images in a variety of lighting conditions.
In regard to claim 12, Ikeda, US 2014/0368707, discloses the imaging device according to Claim 9.  The Ikeda reference does not specifically disclose wherein the first pixel includes a first filter, the second pixel includes a second filter, the third pixel includes a third filter, the fourth pixel includes a fourth filter, a transmission wavelength band of the first filter is different from a transmission wavelength band of the second filter, the transmission wavelength band of the first filter is the same as a transmission wavelength band of the third filter, and the transmission wavelength band of the second filter is the same as a transmission wavelength band of the fourth filter.
Brueckner et al., US 2018/0188427, discloses and imaging device with a color filter wherein the first pixel includes a first filter, the second pixel includes a second filter, the third pixel includes a third filter, the fourth pixel includes a fourth filter, a transmission wavelength band of the first filter is different from a transmission wavelength band of the second filter, the transmission wavelength band of the first filter is the same as a transmission wavelength band of the third filter, and the transmission wavelength band of the second filter is the same as a transmission wavelength band of the fourth filter (see figure 1; abstract and para 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Ikeda, US 2014/0368707, in view of Brueckner et al., US 2018/0188427, wherein the first pixel includes a first filter, the second pixel includes a second filter, the third pixel includes a third filter, the fourth pixel includes a fourth filter, a transmission wavelength band of the first filter is different from a transmission wavelength band of the second filter, the transmission wavelength band of the first filter is the same as a transmission wavelength band of the third filter, and the transmission wavelength band of the second filter is the same as a transmission wavelength band of the fourth filter, in order to produce a plurality of color images in a variety of lighting conditions.

Allowable Subject Matter
Claims 3, 5, 7, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,205,904, discloses an imaging device with a plurality AD converters with comparison units.  US 2015/0229859, discloses an imaging device with a feedback circuit.  US 2018/0367746, discloses an imaging device with a color filter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs